Citation Nr: 1738841	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a cervical spine fracture with arthritis prior to March 17, 2016, and in excess of 10 percent therefrom.

2.  Entitlement to a compensable evaluation for chronic right mastoiditis with ossicular prosthesis.


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1995.  

This case is on appeal to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This rating decision granted entitlement to service connection for a cervical spine disability and assigned an initial noncompensable rating, effective December 14, 2011, and continued a noncompensable rating for chronic right mastoiditis with ossicular prosthesis.  The Veteran appealed with respect to the initially assigned rating for the cervical spine disability and the rating for chronic right mastoiditis.  In an April 2016 rating decision, a 10 percent rating for the cervical spine disability was assigned, effective March 17, 2016.  However, as this rating is still less than the maximum benefit available, the appeal is still pending as to this matter.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2015, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

In May 2016, the Veteran filed a notice of disagreement with the April 2016 rating decision.  The VA Form 21-0958, Notice of Disagreement, specifically states that he is appealing the effective date for the 10 percent rating assigned to the cervical spine disability and the evaluation assigned to his chronic right mastoiditis with ossicular prosthesis.  The latter issue was still on appeal following the August 2015 Board remand, and the former issue is encompassed in the initial rating claim for the cervical spine, which dates back to 2011.  Thus, no new appeal issues were created with the filing of this notice of disagreement, and no statement of the case is necessary.

In October 2013, the Veteran testified before a Veterans Law Judge (VLJ) who is currently unavailable to decide the appeal.  In June 2017, the Veteran was notified that he is entitled to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014).  The Veteran indicated that he did not wish another hearing on the issues discussed at that hearing.  A transcript of the October 2013 hearing is of record.  

In December 2014, the Veteran perfected appeals of the issues of entitlement to a rating in excess of 10 percent for left knee strain and entitlement to service connection for chronic diarrhea and sleep apnea/sleep problems, and he requested a videoconference hearing before the Board.  This appeal, including the hearing request, are documented in the VACOLS tracking system, but there does not appear to have been any further action taken on the hearing request or the appeal overall.  When indicating that he did not want an additional hearing in August 2017, the Veteran, through his attorney, explicitly stated that he was waiving his right to another hearing on the cervical spine and ear disability issues.  Consequently, his request for a hearing on the issues perfected in December 2014 remains pending, and those issues will be subject to a future Board decision as necessary.  
 
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to higher initial ratings for cervical spine fracture with arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.



FINDING OF FACT

Chronic right mastoiditis with ossicular prosthesis is not manifested by suppuration, aural polyps, facial nerve paralysis, vertigo, or other symptoms that are not already separately compensated.  

CONCLUSION OF LAW

The criteria for a compensable rating for chronic right mastoiditis with ossicular prosthesis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record also reflects that all available pertinent treatment records have been obtained, to include the Veteran's service treatment records and post-service private treatment records.  No other outstanding, existing evidence that could be obtained to substantiate the claims has been identified.  The Board is also unaware of any such evidence.  In addition, the Veteran was afforded the necessary VA examinations. 

 Accordingly, the Board will address the merits of the claim decided herein.


II. General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Under Diagnostic Code 6200, chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), is rated as 10 percent disabling during suppuration or with aural polyps.  A note following the Diagnostic Code indicates that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of the skull are rated separately. 

Chronic nonsuppurative otitis media with effusion (serous otitis media), is rated based on hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201.

Each disability must be considered from the point of view of the veteran working or seeking work.  See 38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

The Veteran's chronic right mastoiditis with ossicular prosthesis is rated noncompensably pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6200.  He contends that a higher rating is warranted.  

Two VA examinations were performed, in April 2012 and March 2016.  Both examiners diagnosed chronic suppurative otitis media, mastoiditis, and cholesteatoma.  Neither examination revealed active suppuration or aural polyps, but the examiners noted that the Veteran required mastoid debridement one to two times per year.  The physical examination revealed right enlarged mastoid, abnormal right mastoid bowl, and Type III tympanoplasty.  Gait was normal, and Romberg test was negative.  There was no facial nerve paralysis observed.  

Treatment notes do not reflect symptoms more severe due to the Veteran's right ear disability than documented at VA examination.  Consequently, the only clinical evidence relevant to the Veteran's right ear structural disability is the aforementioned VA examination reports.  Neither of these reports reflects the current suppuration or polyps that are required for a compensable rating to be assigned.  Regarding complications, the Veteran's bilateral hearing loss and tinnitus are already separately rated, and no additional manifestations were found on examination.  There were no signs of facial nerve paralysis, and although the Veteran testified to experiencing vertigo, nausea, and headaches, these manifestations were not found either via subjective report or upon clinical examination.  A November 2013 private evaluation diagnosed the headaches as muscle tension headaches, and the Veteran denied associated nausea.  The Veteran was also advised in December 2015 that he was to clarify if he wished to pursue service connection claims for Bell's palsy and vertigo with headache and nausea, as secondary to his right ear disability, and he did not respond.    

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, no painful or unstable scars have been documented in association with the Veteran's mastoiditis disability, and the Veteran testified that the scar was visible, but hidden and that it did not cause him problems.  Therefore, a separate rating for a scar is not warranted.  See 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.

Thus, in consideration of the clinical and lay evidence relevant to the Veteran's right ear disability, the Board determines that a compensable rating for chronic right mastoiditis with ossicular prosthesis is not warranted at any time during the appeal period.  The Board has considered the application of the benefit of the doubt doctrine.  In this case, the preponderance of the evidence is against a compensable rating.  The claim is, therefore, denied.


ORDER

A compensable rating for chronic right mastoiditis with ossicular prosthesis is denied.


REMAND

Regrettably, the Board determines that a remand is required.  Even though the most recent VA examination of the cervical spine was performed in March 2016, the Board finds it inadequate.  The United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) renders the findings at the VA examinations to date for the Veteran's cervical spine disability incomplete.  The Court in Correia held that 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  In light of this fact, an additional VA examination of the Veteran's cervical spine disability must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  The Veteran should be afforded the appropriate examination to determine the current degree of severity of his cervical spine disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria for both the cervical spine and any associated neurological manifestations. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

3.  Adjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.   Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


